PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/949,539
Filing Date: 10 Apr 2018
Appellant(s): The Procter & Gamble Company



__________________
Punyani, Supriya
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 28 April 2022.

Every ground of rejection set forth in the Office action dated 2 November 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4-5, 11-12, and 18 stand rejected under 35 U.S.C. 103 as being unpatentable over Khoshdel et al. (US 2005/0175567) in view of LotionCrafter (https://www.lotioncrafter.com/reference/tech_data_lc995.pdf; available 23 November 2015) in view of Marsh et al. (US 2015/0359716).
The Applicant claims, in claims 1 and 13, a non-aqueous composition comprising a moisture control material comprising salicylic acid (0.5-4%), a moisture control material selected from 5-chlorosalicylic acid, 2,4-dihydroxybenzoic acid, or a mixture thereof, and cyclopentasiloxane (about 20% to about 69%). Claim 4 narrows the range of moisture control material to about 1% to about 3%. Claim 5 requires the moisture control material to further comprise an additional material. In claim 11, the composition further comprises various agents such as pigments or anti-dandruff actives and claim 12 requires the additive to be a metal salt of pyrithione. Claim 18 requires the composition to be in solid form.
	Khoshdel teaches a hair treatment composition comprising a styling compound of formula I (below) [0005-0008]. It is noted that the total number of OH groups of R2-6 is required to be 2 and when R2 is an OH group then R5 must also be an OH group [0008]. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

That being said, there is no proviso for R6. As such, R6 can be an OH group along with R4, which, when R1 is OH, reads on 2,4-dihydroxybenzoic acid. Khoshdel teaches using the above agent in from 0.01-10% in hair care compositions [0024-0026]. 2,5-dihydroxybenzoic acid is an alternative species in the about formula. In addition to the active, the compositions can further comprise a carrier in 0.5-99.5% selected from anhydrous liquids such as silicones [0029, 0036]. Additionally, the solvent can be viscous enough to form a solid [0036]. Regarding additional agents, anti-dandruff agents such as zinc pyrithione may be further included in the hair composition [0136, 0138]. The purpose of the Khoshdel composition is to provide styling benefits to hair [0002].
	Khoshdel does not teach including salicylic acid or the elected species of cyclopentasiloxane.
	Marsh is towards an aqueous hair composition for frizz reduction comprising from 0.15-12% of a moisture control material comprising a Class I agent (abstract) [0023-0024]. Suitable Class I agents include 2,3-dihydroxybenzoic acid, 2,6-dihydroxybenzoic acid, salicylic acid, 5-chlorosalicylic acid, and combinations thereof [0023]. Marsh teaches an effective amount as being 1.0% salicylic acid [0031].
Lotioncrafter teaches that formulation LC995 comprises primarily cyclopentasiloxane (D5) which is known for its volatility, excellent spreading, and lubrication making it an excellent conditioner for hair care products like conditioners, hair sprays, and hair relaxers (pg 1).
It would have been prima facie obvious to use LC995 comprising cyclopentasiloxane as the anhydrous silicone liquid of Khoshdel in an amount of 0.5-99.5%. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). Moreover, it would have been obvious to further include salicylic acid in the hair styling composition of Khosdel because Marsh teaches it as a suitable hair styling agent that can be used in combination with any of 2,3-dihydroxybenzoic acid, 2,6-dihydroxybenzoic acid, and 5-chlorosalicylic acid (see MPEP § 2144.06). Regarding the overall composition of Khoshdel, the specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, the reference does not provide any motivation to select this specific combination of 2,4-dihydroxybenzoic acid, silicone carrier, and zinc pyrithione, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of active agents, carriers, and additional agents from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” The resulting obvious combination of 2,4-dihydroxybenzoic acid (0.01-10%), salicylic acid (1.0%), cyclopentasiloxane (0.5-99.5%), and zinc pyrithione, which can further comprise 2,5-dihydroxybenzoic acid (0.01-10%) and which can alternatively be in the form of a solid, accordingly reads on instant claims 1, 4-5, 11-12, and 18. It would have been obvious to use the agents in Khoshdel and that of Marsh together since they are taught as being useful for the same purpose (see MPEP 2144.06-07). It is noted that while the overall composition of Marsh is aqueous, the teachings used in this rejection recite various Class I agents with similar functions that can be used to reduce frizz. Of note, the presence of water is actually taught as being a cause of frizziness and reduction thereof will lead to a reduction of frizz [0022]. The resulting composition reads on instant claims 1, 4-5, 11-12, and 18.

Claims 1, 4-5, and 11 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,117,819 in view of LotionCrafter (https://www.lotioncrafter.com/reference/tech_data_lc995.pdf; available 23 November 2015).
The claims of the ‘819 patent are towards a hair care composition comprising salicylic acid and 2,4-dihydroxybenzoic acid in from 0.5-5% by weight. The composition, in claim 12, further includes a silicone and in claim 13 further includes agents such as pigments. The ‘819 claims do not teach using cyclopentasiloxane. Lotioncrafter teaches that formulation LC995 comprises primarily cyclopentasiloxane (D5) which is known for its volatility, excellent spreading, and lubrication making it an excellent conditioner for hair care products like conditioners, hair sprays, and hair relaxers (pg 1). It would have been prima facie obvious to use LC995 comprising cyclopentasiloxane as the silicone of ‘819. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). Moreover, it would have been obvious to include the silicone in any of the ‘819 claims. Based on the amounts of agents in claim 1 of ‘891, it can be derived that the silicone of claim 12, if present, can be used in amounts up to 99.8% or in a range of from 0-99.8% which includes the claimed range of 20-69%. As such, the instant claims are obvious in view of claims 1-15 of US 10,117,819.

(2) Response to Argument
Applicant's arguments filed 4 April 2022 have been fully considered but they are not persuasive. The Appellant argues, on page 8 of their remarks, that the cited prior art fails to disclose or make obvious that the combination of salicylic acid and cyclopentasiloxane shows higher efficacy for reducing frizz by water absorption and better hair feel. The Appellant points to Table 7, on pages 9-10 of their appeal brief, which provides water reduction and frizz rating data for a control and 5 unique compositions. On page 9, the Appellant argues that salicylic acid and silicone oil (example 3 and 4) are rated higher in-use feel compared to aqueous formulations. Appellant also argues that Examples 3 and 4 are relatively more stable on 1 day and 1 week stability checks than aqueous formulations.
In response, Marsh teaches that salicylic acid is a preferred moisture control material in hair leave-on compositions used to treat hair frizz. Frizz is caused by high humidity when atmospheric water penetrates into hair and changes the chemical bond [0002]. Therefore, the purpose of the moisture control agent in the composition of Marsh is to prevent frizz and, to do so, prevent water from being absorbed into the hair. Compounds of molecular class I, which includes salicylic acid, 2,4-dihydroxybenzoic acid, and other acids, are directly taught as providing frizz protection with clean feel and without negative greasy feel [0050]. By that conclusion, salicylic acid is expected to reduce water absorption in hair based on its intended use as taught by Marsh. Accordingly, the results provided by the Appellant in Table 7 wherein salicylic acid shows better reduction in water absorption are expected based on the known properties of salicylic acid. Regarding the cyclopentasiloxane, the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Lotioncrafter teaches that formulation LC995 comprises primarily cyclopentasiloxane (D5) which is known for its volatility, excellent spreading, and lubrication making it an excellent conditioner for hair care products like conditioners, hair sprays, and hair relaxers and therefore it would have been obvious to use LC995 as the silicone component of Khoshdel. It is reminded that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected (see MPEP 716.02).
Further based on the above explanation that salicylic acid is known to reduce water absorption in hair and in view of the lack of unexpected results, although not required, the Appellant has also not established that the addition of cyclopentasiloxane along with said salicylic acid has a synergistic effect for reducing frizz. In fact, the Applicant’s aqueous formulation comprising salicylic acid has a “1” rating for frizz (Table 3) which is actually better than the composition comprising cyclopentasiloxane along with salicylic acid which has a frizz rating of “2” (Table 7). Therefore, neither an unexpected result nor evidence of synergy has been established, therefore the allowability of the instant claims does not rest on a showing of unexpected results.
Regarding the assertion of greater stability, the Appellant is claiming that their composition has improved storage stability and measures this by visually assessing the solution after a period of time at 40 ºC and 60% RH. The visual assessment of the solution has two outcomes which are either “precipitate” or “clear solution” as shown in Table 12. It is well known in the art that if an agent is soluble in a solvent, it will form a clear solution and that if an agent is insoluble or poorly soluble, it will form a precipitate (i.e. a cloudy solution). The Applicant has not provided any structural or statistical data to show that the observed precipitate in Table 12 has anything to do with the structural stability of the components within the composition. If they are referring to the composition as a whole, then the Applicant appears to be defining “stability” as being a solution wherein the components are 100% solubilized. It is commonly known that an organic compound will have different solubilities in different solvents and that the presence of a precipitate versus a completely clear solution is indicative of different levels of solubility. Therefore, the Examiner’s position that the Applicant’s stability data does not account for solubility differences is appropriate. Table 12 is a comparison of salicylic acid in water/ethanol versus salicylic acid in cyclopentasiloxane/propylene glycol, which are two completely different solvent systems. The Applicant has provided no details on the differences in solubilities, which are expected to be present due to the differences in solvents.

The Appellant argues, on page 10 of their appeal brief, that Khoshdel in view of LotionCrafter in view of Marsh is silent with regard to salicylic acid and cyclopentasiloxane providing water absorption reduction. The Appellant asserts that the Examiner’s response that it would be prima facie obvious to combine these references is a conclusory statement with no basis other than opinion. The Appellant further argues, on pages 11-14, that the skilled artisan would have no reason to modify Khoshdel with the aqueous formulation of Marsh.
In response, Marsh teaches that salicylic acid is a preferred moisture control material in hair leave-on compositions used to treat hair frizz. Frizz is caused by high humidity when water penetrates into hair and changes the chemical bond [0002]. Therefore, the purpose of the moisture control agent in the composition of Marsh is to prevent frizz and, to do so, prevent water from being absorbed into the hair. By that conclusion, salicylic acid is expected to reduce water absorption in hair based on its intended use as taught by Marsh. With that in mind, it would have been obvious to include salicylic acid in the hair styling composition of Khoshdel because Marsh teaches it as a suitable hair styling agent that can be used in combination with any of 2,3-dihydroxybenzoic acid, 2,6-dihydroxybenzoic acid, and 5-chlorosalicylic acid. Despite the overall compositions of Marsh being aqueous, Marsh does not require water be present when combining salicylic acid with any of 2,3-dihydroxybenzoic acid, 2,6-dihydroxybenzoic acid, and 5-chlorosalicylic acid. The Examiner’s statements are thus not conclusory as they are based in factual evidence from the prior art references and settled patent law guiding the combination thereof. Regarding Marsh being aqueous, Marsh is applied for its teachings of a moisture control agent (frizz reduction agent) that can suitably be used in cosmetic compositions. Khoshdel is not being modified so as to include water but rather to include salicylic acid as a suitable hair styling agent that can be used in combination with any of 2,3-dihydroxybenzoic acid, 2,6-dihydroxybenzoic acid, and 5-chlorosalicylic acid (see MPEP § 2144.06). Marsh teaches the explicit benefit to be realized from salicylic acid as being to contribute to frizz reduction in the overall composition being used.

The Appellant argues, on page 11 of their appeal brief, that the piecemeal reconstruction of an invention and then combining them to arrive at the claimed invention is impermissible hindsight reconstruction.
In response to Appellant’s argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Moreover, the Applicant is reminded that the teachings of KSR are actually an endorsement and expansion of the flexible and expansive approach to obviousness, which clearly invites continued reliance on such broad and flexible analyses concerning the utility of selecting alternative embodiments of components providing art-recognized utility, with no substantial change in the overall utility of a composition so formulated. See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395-96 (U.S.2007) (“the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”; “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious”; “a court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions” exemplified by the holdings of cases such as Merck v. Biocraft. 

The Applicant’s argue, on page 13 of their remarks, that they are not required to demonstrate a synergistic effect for the addition of two materials and that it is improper for the Office to assert no synergy has been established.
 In response, the Applicant is correct that synergy is not required to be demonstrated and none has been presented. As such, there is no showing of an unexpected result based on the claimed composition.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        
Conferees:
 /BRIAN-YONG S KWON/ Supervisory Patent Examiner, Art Unit 1613                                                                                                                                                                                                       
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619

                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.osted